UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 07-1350



BENJAMIN GATTI,

                                              Plaintiff - Appellant,

          versus


VILLAGE OF LAKE PARK, a North Carolina
Municipality,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:04-cv-00285)


Submitted:   October 18, 2007             Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Gatti, Appellant Pro Se.   Kenneth A. Swain, Monroe, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Benjamin Gatti appeals from the district court’s order

dismissing     his   complaint   for    lack    of   jurisdiction.      We    have

reviewed the record and find no reversible error.             Accordingly, we

affirm for the reasons stated by the district court.                    Gatti v.

Village of Lake Park, No. 3:04-cv-00285 (W.D.N.C. filed Mar. 28;

entered Mar. 29, 2007). We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented    in    the

materials     before   the   court     and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 2 -